Citation Nr: 0843490	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  07-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hypothyroidism.  

2.  Entitlement to service connection for bilateral 
cataracts.  

3.  Entitlement to service connection for mechanical low back 
pain.  

4.  Entitlement to service connection for a bilateral leg 
condition.  

5.  Entitlement to service connection for a left thumb cyst.  

6.  Entitlement to service connection for a positive 
tuberculosis (TB) test.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from October 1995 to 
November 1999 and from February 2003 to May 2004.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

During the appeal process, service connection was established 
for a psychiatric disorder and for bilateral flat feet.  
Those issues are no longer on appeal and will not be 
addressed in the decision below.  


FINDINGS OF FACT

1.  Hypothyroidism was first manifested during the veteran's 
active service.  

2.  The veteran's left eye cataract (and right eye cataract, 
if existent) has not been shown by competent medical evidence 
to be related to a period of active duty.  The competent 
medical evidence of record demonstrates this condition is a 
congenital disability that was not made by her active duty 
service.  While a right eye cataract was noted in 2005, 2008 
exam was negative for such.  No superimposed disorder is 
shown.

3.  The veteran's mechanical low back pain is not related to 
active duty service.  

4.  The veteran's bilateral leg condition (shin splints) is 
not related to active duty service.  

5.  The veteran does not currently have a left thumb cyst.  

6.  The veteran does not have TB.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt resolved in the 
veteran's favor, hypothyroidism was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

2.  Bilateral cataracts were not incurred in or aggravated 
during active duty service and compensation is not paid for 
congenital defects.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

3.  Mechanical low back pain was not incurred in or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

4.  A bilateral leg condition, diagnosed as shin splints, was 
not incurred in or aggravated during active duty service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).  

5.  A left thumb cyst was not incurred in or aggravated 
during active duty service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).  

6.  Residuals of a positive TB test, to include active TB, 
were not incurred in or aggravated during active duty service 
and TB may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a January 
2004 letter to the veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting the veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records (STRs), VA 
medical treatment records, numerous VA examinations, and 
statements and testimony from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in a letter dated in 
June 2006.  

Factual Background

Review of the STRs reflects that the veteran was seen for 
questionable left lobe thyroid nodule in December 2003, but 
studies at the time showed a normal thyroid.  An April 2004 
STR notes that follow-up at her home station is required for 
"pre-existing hypothyroid."  Post service records include a 
VA examination in January 2005.  At that time, it was noted 
that she was treated with Synthroid.  She complained of some 
permanent hoarseness in the voice and of hair loss, and 
fatigue.  Stable hypothyroidism was noted.  

The veteran provided testimony at personal hearings in 2006 
and 2008.  She asserted that medication for hypothyroidism 
was initiated during service.  Upon VA examination in 
February 2008, hypothyroidism was diagnosed.  

The STRS also reflect that the veteran had a left eye 
cataract.  Post service VA records also note that this 
diagnosis continues.  On VA examination in April 2005, she 
was found to have non-progressive, minimal, congenital 
bilateral cataracts, with good vision.  At the time of VA 
examination in February 2008, a left eye cataract was noted.  
The examiner noted that this disorder was congenital in 
nature, not currently affecting the veteran's vision, and 
that her vision was still 20/20 uncorrected.  No right eye 
disorder was noted.  No trauma to the eyes is noted in 
service.

The STRs are negative for complaints, treatment, or diagnosis 
of a back disorder or for a left thumb cyst.  At the most 
recent VA examination in February 2008, it was noted that the 
veteran had mechanical low back pain.  At the hearings 
mentioned before, she testified that she was seen on more 
than one occasion during service and diagnosed with back 
strain.  At the VA February 2008 exam, she noted that her 
left thumb cyst, which she first noted during service, had 
gone away without treatment.  

The veteran's STRs show that she was seen on at least one 
occasion (September 1998) for bilateral leg complaints, 
although no chronic leg disorder was noted at that time or 
during either of her active duty periods.  During her second 
period of active duty, she was noted to have a positive 
purified protein derivative (PPD) test in April 2004.  Post 
service records are negative for residuals of this test.  
Specifically, no active TB is shown, and, at the time of 
testing by VA in February 2008, no active TB was shown.  

At the hearings in 2006 and 2008, the veteran testified that 
she continued to have leg pain.  She also said that she 
tested positive for TB during service.  At the 2008, she 
indicated that her left thumb cyst was gone.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as TB to a 
degree of 10 percent within 3 years from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Hypothyroidism

The Board has reviewed the evidence of record and initially 
notes that it clearly substantiates a diagnosis of 
hypothyroidism.  However, the evidence must further link such 
disability to one of the veteran's periods of active duty.  

While testing for hypothyroidism in 2003 (during active 
service) was negative, there is indication in the claims file 
that the veteran was started on medication for this condition 
during service.  It appears to be noted in an April 2004 STR.  
Moreover, it is noted that she has always maintained in 
testimony at personal hearings and at the time of initial 
post service VA examination in 2005, that she was prescribed 
Synthroid during service.  VA examination in 2008 shows that 
she continues to have this condition.  

Resolving all reasonable doubt in the veteran's favor, it is 
concluded that hypothyroidism was incurred during the 
veteran's active duty service from 2003-2004.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).  Based on all of the foregoing, and giving the 
veteran the benefit of the doubt, the Board finds that her 
hypothyroidism is related to active service, and service 
connection for such disability is, therefore, warranted.  

Cataracts

The veteran contends that she has a bilateral eye disorder 
that had its onset during military service or was aggravated 
therein.  The evidence reflects that she was diagnosed as 
having a left eye cataract during service.  Post service 
records continue with this diagnosis.  On one occasion post 
service (in 2005), her cataracts were noted to be bilateral.  
At the most recent VA exam in 2008, only a left eye cataract 
was noted.  

The Board finds that the medical evidence does not support 
the veteran's claim for service connection for any of the 
aforementioned eye problems.  The VA examiner noted in 2008 
that her left eye cataract was a congenital disorder by 
nature.  A right eye disorder was not indicated.  
Compensation is not paid for congenital defects.  38 C.F.R. 
§ 3.303(c).  As she had not visual impairment resulting from 
her left eye cataract, aggravation during service can also be 
ruled out.  Moreover, there is no indication that either eye 
was traumatized during service.  Thus, there is no 
superimposed acquired pathology.

Mechanical Low Back Pain

While the veteran alleges that she was seen during service 
for low back pain, corroboration of such is not indicated in 
her STRs.  The first indication of mechanical low back pain 
was at the time of post service VA exam in 2005.  The 
diagnosis was also noted at the time of VA exam in 2008.  
What is lacking is a nexus between the post service diagnosis 
of low back pain and any incident of service.  There simply 
is no medical evidence of record which suggests that any 
current low back condition originated during service.  
Without more, the claim for service connection is denied.  

Bilateral Leg Disorders

The STRs reflect that the veteran was seen in 1998 for 
bilateral leg complaints.  No chronic disorder was noted at 
that time or any time during her military service.  While she 
complained of leg pain at the time of post service VA exam in 
2005, manifested by arthralgias of the knees, there was no 
evidence at that time of shin splints or stress factures of 
the lower extremities.  It was noted, however, upon VA exam 
in 2008 that she had bilateral shin splints.  

As above when discussing her low back complaints, however, 
there is no medical opinion of record which links this post 
service bilateral leg condition to military service.  It 
would be pure conjecture on the Board's part to link this 
disorder to her military service from years before.  

A Left Thumb Cyst and Residuals of a Positive TB Test

The veteran contends that she first noticed that she had a 
left thumb cyst during service.  It is noted, however, that 
at the time of the most recent exam by VA in 2008, that the 
cyst had disappeared without treatment.  Thus, no competent 
disorder associated with the left thumb cyst is indicated.  
Similarly, while a positive TB was noted in 2003 during 
active service, subsequently dated records, to include 
specific testing in 2008, are negative for active TB and no 
associated residuals are indicated.  Service connection is 
not warranted for test results as they are not diseases or 
injuries.

Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current left thumb cyst or residuals of a positive TB 
test, to include active TB, the claims must be denied.

Final Considerations

As to the claims for service connection denied above, the 
Board has considered the doctrine of reasonable doubt, but 
finds that the record does not provide an approximate balance 
of negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the 
Board is unable to identify a reasonable basis for granting 
the veteran's claims.  


ORDER

Entitlement to service connection for hypothyroidism is 
granted.  

Entitlement to service connection for cataracts is denied.  

Entitlement to service connection for mechanical low back 
pain is denied.  

Entitlement to service connection for a bilateral leg 
disorder, shin splints, is denied.  

Entitlement to service connection for  a left thumb cyst is 
denied.  

Entitlement to service connection for residuals of a positive 
TB test is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


